DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed June 17, 2021.  Currently Claims 1-20 are pending.  Claims 1, 19 and 20 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Generating a Watch list for Tracked Stock Including Predicted Stock Critical Indicators and Stock Recommendations




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 19 and 20, the claims are directed to the abstract idea of providing information related to tracked entities (company stock) to users (watchlist).  This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, providing a watchlist (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to tracking retail product demand in a product display, wherein providing a watchlist is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of receive, apply generate and provide recite functions of the providing a watchlist are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The step of predict a value of a critical indicator is also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 1, 19, and 20 appears to be providing a graphical list of monitored company stock information including a predicted critical indicator (e.g. revenue, subscribers, etc.) and a recommendation (e.g. buy/sell the stock).  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the user (who is a person) and additional Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of apply a predictive model, generating a graphical user interface comprising a watchlist all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a “graphical user interface, processor/software modules (Claim 19 only), processor/computer readable medium (Claim 20, preamble only) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receive a plurality of data is directed to insignificant pre-solution activity (i.e. data gathering).  The step of provide the graphical user interface is directed to insignificant post-solution activity (i.e. data output).  The mere nominal recitation of a generic processor 
The claims do not integrate the abstract idea into a practical application.  The claims recite the combination of additional elements memory configured to receive and store demand data, a processor to perform the method steps and an interface to receiving input data,  The generic memory, processor and interface are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-18, the claims are directed to the abstract idea of providing a watchlist and merely further limit the abstract idea claimed in independent claims 1, 19 and 20.  
Claim 2 further limits the abstract idea by apply a plurality of different machine learning algorithms (a more detailed abstract idea remains an abstract idea).  Claim 3 further limits the abstract idea by predicting two different critical indicators for two different entities (a more detailed abstract idea remains an abstract idea).  Claims 4-7 further limit the abstract idea by limiting the critical indicator to revenue or a number of subscribers or a number of store visits or time spent on an online app/platform (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea selecting a critical indicator (a more detailed abstract idea remains an abstract idea).  Claim 9 further limits the abstract idea by changing the predicted critical indicator (a more detailed abstract idea remains an abstract idea).  Claim 10 further limits eh abstract idea by predicting a change in a critical indicator (a more detailed abstract idea remains an abstract idea).  Claim 11 further limits the abstract idea by receiving the data in real time (a more detailed abstract idea remains an abstract idea).  
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a graphical user interface, memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.

Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.


2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 2, the claim recites “wherein the machine learning model comprises a plurality of algorithms, where each of the plurality of algorithms is associated with one of a plurality of different revenue structures and wherein applying the machine learning model comprises for each of the one or more entities applying one of the plurality of algorithms that is associated with a revenue structure of the entity” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the a plurality of machine learning algorithms for different revenue structures as claimed. Applicant’s specification only describes an 
Only specification Paragraph 7 tangentially mentions that machine learning models comprise a plurality of (undisclosed) algorithms associated with a plurality of (undisclosed and undefined) revenue structures this brief mention of an undisclosed machine learning models associated with different revenue structures is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0007] According to another aspect, the machine-learning model comprises a plurality of
algorithms, wherein each of the plurality of algorithms is associated with one of a plurality of
different revenue structures, and wherein applying the machine-learning model comprises, for
each of the one or more entities, applying one of the plurality of algorithms that is associated
with a revenue structure of the entity.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of wherein the machine learning model comprises a plurality of algorithms, where each of the plurality of algorithms is associated with one of a plurality of different revenue structures and wherein applying the machine learning model comprises for each of the one or more entities applying one of the plurality of algorithms that is associated with a revenue structure of the entity as claimed nor the claimed embodiment as a whole.

The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function 
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein the machine learning model comprises a plurality of algorithms, where each of the plurality of algorithms is associated with one of a plurality of different revenue structures and wherein applying the machine learning model comprises for each of the one or more entities applying one of the plurality of algorithms that is associated with a revenue structure of the entity” as claimed.

Regarding claims 5-7, the claims recite that the predicted critical indicators, predicted via the application of a machine learning model includes: a number of subscribers (Claim 5), a number of store visits (Claim 6) or a time spent on an online app or platform (Claim 7) wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at 
Only specification Paragraphs 10-12 and 112 tangentially mention that the critical indicators may include a number of subscribers, a number of store visits or time spent on an app/platform.  None of these paragraphs, see below, provide any level of discussion or disclosure as to how to actually predict a value for the critical indicators utilizing a machine learning model or subsequently generating a recommendation based on the predicted number of subscribers, store visits or time spent as claimed. The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0010] According to still another aspect, the plurality of critical indicators comprises a number of subscribed users. 
[0011] According to an additional aspect, the plurality of critical indicators comprises a number of store visits. 
[0012] According to a further aspect, the plurality of critical indicators comprises a time spent on an online app or platform.
[00112] In yet another column 705, a type of critical data associated with the performance that is being used as an input in the example implementations is identified. As shown in Figure 7, the first row is associated with a first company, which may be a large retail company having physical and online presence for retail sales, for which the revenues is a critical indicator of performance. For the second row, which is an online subscription company, a number of other users associated with the product is a critical indicator of performance. For a third row, which is a retail restaurant that users may visit, same-store visits is provided as a critical indicator of performance. For a fourth row, which is a large automotive manufacturer, with international presence, US revenues is provided as a critical indicator of performance. For the fifth row, which is a social media company engagement of users (e.g., time spent on the platform) is provided as a critical indicator of performance.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of wherein the machine learning model comprises a plurality of algorithms, where each of the plurality of algorithms is associated with one of a plurality of different revenue structures and wherein applying the machine learning model comprises for each of the one or more entities applying one of the plurality of algorithms that is associated with a revenue structure of the entity as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to predict a number of store visits or HOW to predict time spent on a platform or HOW to predict a number of subscribers – much alone HOW to predict these critical indicators utilizing a non-disclosed machine learning algorithm based on the data received 
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “wherein the plurality of critical indicators comprises a number of subscribed users” (Claim 5) or “wherein the plurality of critical indicators comprises a number of store visits” (Claim 6) or “wherein the plurality of critical indicators comprises a time spent on an online app or platform” (Claim 7) or subsequently generating a recommendation based on the predicted number of subscribers, store visits or time spent as claimed.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, Claim 2 recites the limitation "wherein the machine learning model comprises…." In Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interpreted the claim to read the predictive model comprising OR a machine learning model comprising for the purposes of examination.  Appropriate correction required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8-12, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al., U.S. Patent Publication No. 20060047590.

Regarding Claims 1, 19 and 20, Anderson et al. discloses a system and method comprising:
Receive a plurality of data related to one or more entities from a plurality of data sources (Figure 1B – raw stock time series data; Figure 2 – Price or Economic Data; Figure 3A; Figure 38 RT feed, Factors; Figure 5, RT Data Feed; Figure 9; Paragraphs 13, 60);
Apply a predictive model to the plurality of data to predict a value of a critical indicator of performed for each of the one or more entities (Figures 1B, 5, B-AD module, UPD; Figure 3A – operators, Bayesian modules; Figures 11A-11D; Paragraphs 8-13, 36-42, 61-66, 85);
Generate a graphical user interface comprising a watchlist, wherein the watchlist comprises for each of the one or more entities an identifier of the entity, an identifier of the critical indicator predicted for the entity, a value associated with the critical indicator predicted for the entity (Paragraphs 16, 41, 42, 45, 46, 219-222, 257-262) and a recommendation based on the value associated with the critical 
Provide the graphical user interface to a least one user (Figures 3A, 6A-6B; Paragraphs 69-82).
Anderson et al. further discloses that the system comprises a hardware processor, memory storing instructions when executed cause the processor to perform the method steps above (Figures 2, 8).

Regarding Claim 3, Anderson et al. discloses a system and method wherein the one or more entities are a plurality of entities including first/second entities wherein the predictive model predicts values for the first/second critical indicators for the first/second entities wherein the first/second indicators are different (Figures 1B, 5, B-AD module, UPD; Figure 3A – operators, Bayesian modules; Figures 11A-11D; Paragraphs 8-13, 36-42, 61-66, 85).

Regarding Claim 8, Anderson et al. discloses a system and method further comprising using at least one hardware processor to for each of the one or more entities select the critical indicator to be predicted by the predictive model for the entity based on a type of the entity (Figure 12; Paragraphs 58, 84, 222).

Regarding Claim 9, Anderson et al. discloses a system and method further comprising using at least one hardware processor for at least one of the one or more entities change the critical indicator predicted by the predictive model for the entity based on changes in the plurality of data related to the at least one entity (Paragraphs 46, 84, 222, 231).

Regarding Claim 10, Anderson et al. discloses a system and method wherein the critical indicator comprises a predicted change in value of the critical indicator (e.g. predict price movement; Paragraphs 46, 85, 123, 146).

Regarding Claim 11, Anderson et al. discloses a system and method wherein the data is received in real time (Figure 3A; Figure 38 RT feed, Factors; Figure 5, RT Data Feed; Figure 9; Paragraphs 13, 60).

Regarding Claim 12, Anderson et al. discloses a system and method wherein the plurality of data comprises, by a data service, fetching (e.g. RT feed) from an external system and storing in a cloud storage container (Figure 3A; Figure 38 RT feed, Factors; Figure 5, RT Data Feed; Figure 9; Paragraphs 13, 45, 60; Figure 2).

Regarding Claim 14, Anderson et al. discloses a system and method wherein for each of the one or more entities the recommendations comprise a single work indicating whether the entity is over performing, neutral or underperforming based on the value associated with the predicted critical indicator (Paragraphs 42,56, 57, 83, 87-89, 95; Figure 3B – alerts, recommendations; Figures 6A-6B; Figure 10).

Regarding Claim 15, Anderson et al. discloses a system and method wherein for each of the one or more entities the recommendations comprise a numerical score based on the value associated with the predicted critical indicator (Paragraphs 42, 56, 57, 83, 87-89, 95; Figure 3B – alerts, recommendations; Figures 6A-6B; Figure 10).

Regarding Claim 17, Anderson et al. discloses a system and method wherein the plurality of data sources comprises ONE or more of financial data or public facing announcements or social media posts or public presentations or publication information posted by leaders of the one or more entities (Figure 1B – raw stock time series data; Figure 2 – Price or Economic Data; Figure 3A; Figure 38 RT feed, Factors; Figure 5, RT Data Feed; Figure 9; Paragraphs 13, 60).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., U.S. Patent Publication No. 20060047590 as applied to the claims above and further in view of Shrivastava et al.,. U.S. Patent Publication No. 2019/0378048.

Regarding Claim 2, Anderson et al. discloses a system and method wherein the predictive model comprises a plurality of algorithms, wherein each of the plurality of algorithms is associated with one of a plurality of revenue structures and wherein applying the predictive model comprises for each of the one or more entities applying one of the plurality of algorithms that is associated with a revenue structure of the entity.
Anderson et al. further discloses that the predictive model includes/comprises machine learning models/algorithms (Abstract; Paragraphs 64, 65, 95, 100).

Anderson et al. does not disclose predicting revenue as claimed.



It would have been obvious to one skilled in the art that the system and method as disclosed by Anderson et al. with its prediction of a plurality of critical indicators would have benefited from predicting revenues in view of the disclosure of Shrivastava et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 4, Anderson et al. does not disclose that the predicted critical indicator is revenue as claimed.

Shrivastava et al., as discussed above, discloses where in the plurality of critical indicators includes revenue (Paragraphs 12-13, 26, 27).  

Further Regarding Claims 4-7, the specific critical indicators (revenue, time spent, subscribers, visits) merely recite non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., U.S. Patent Publication No. 20060047590 as applied to the claims above and further in view of Kahlow,. U.S. Patent Publication No. 20130204663.

Regarding Claim 6, Anderson et al. does not disclose that the predicted critical indicator is a number of store visits as claimed.

Kahlow, as discussed above, discloses where in the plurality of critical indicators includes a number of store visits (Paragraphs 7-9, 25, 33; Figures 3-6).

Further Regarding Claims 4-7, the specific critical indicators (revenue, time spent, subscribers, visits) merely recite non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.







Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., U.S. Patent Publication No. 20060047590 as applied to the claims above and further in view of Official Notice.

Regarding Claim 13, while utilizing Extract, Transform and Load software and ETL batches for extracting, transforming and loading data into data management systems (e.g. data marts, data stores) is old, very well-known, routine and conventional Anderson et al. does not disclose ETL as claimed.

Official notice is taken that utilizing ETL processes/systems to extract, transform and load data stored in batches based on predefined parameters is old and very well known.  Support for this old and well-known fact can be found it at least the following references:  Katz et al., U.S. Patent Publication No. 20030033179 (Abstract; Paragraphs 189, 224; Figure 6); Smith, U.S. Patent No. 6604104 (Column 9, Lines 12-25; Figure 5); Schuler et al., U.S. Patent Publication NO. 20140278884 (Paragraph 22).

It would have been obvious to one skilled in the art that the system and method as disclosed by Anderson et al. would have benefited from utilizing well-known ETL processes/systems in view of Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623